DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 13 June 2022, Applicant amended claims 1, 3, 7-9, and 14; and added six new claims, i.e., claims 15-20.  Claims 1, 3-9, 11, 12, and 14-20 are pending.
Restriction/Election
Applicant’s election, without traverse, of chronic obstructive disease as the species of “lower airways disorder that causes coughing” is acknowledged.  Reply, p. 4.  That election was made in response to the second Restriction Requirement, which was mailed by the Patent Office on 21 April 2022.  Accordingly, claim 3 is REJOINED.  Claims 4-6 remain withdrawn because they are directed to various non-elected species.
Claims 1, 3, 7-9, 11, 12, and 14-20 are considered below.
Status of the Rejections and Objections
The objection to claim 2 is withdrawn in view of Applicant’s cancellation of that claim.
The rejection under 35 U.S.C. 112(b) has been modified in view of Applicant’s recent claim amendments.
The rejection under 35 U.S.C. 112(d) is new and has been necessitated by Applicant’s recent claim amendments.  See Amendments filed 6/13/2022 (adding new claims 15-20) and 1/6/2022 (adding new claim 14).  
The rejection of the claims under 35 U.S.C. 103 as being unpatentable over Wei (US 2015/0164924 A1) in view of Wei #2 (US 2015/0111852 A1) has been modified in view of Applicant’s recent claim amendments.
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-37 of co-pending Application No. 16/501,056 has been converted to a non-provisional rejection because the ’056 Application issued recently as Patent No. 11,406,649 (09 August 2022).  Furthermore, the rejection has been modified in view of Applicant’s recent election of species, recent claim amendments, and the rejoinder of claim 3.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3, 7-9, 11, and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Claim 3 recites the following Markush group: “wherein the lower airway disorder is a lower airway blockage disorder and comprises chronic obstructive pulmonary disease, chronic obstructive airway disease, or chronic obstructive lung disease with mucus accumulation in the airways.”  However, claim 3 improperly recites the transitional phrase <comprises> in connection with the Markush group of diseases.  This renders claim 3 and all claims depending thereon indefinite.  MPEP § 2173.05(h)(I) (“If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”).  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 14, 17, and 19 are rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 14, which depends on claim 1, recites as follows: “wherein the treatment of cough is treatment to lower cough frequency.”  Claim 14 neither recites an active (manipulative) step nor further refines an active step introduced in claim 1.  Furthermore, claim 14 does not further define either the patient population recited in claim 1 or the composition administered in claim 1.  Rather, claim 14 is focused solely on an intended beneficial result, i.e., a reduction in cough frequency.  Consequently, claim 14 fails to specify a further limitation of the subject matter of claim 1 and, therefore, does not comply with 35 U.S.C. 112(d).  
Claim 17, which depends directly on claim 16 and indirectly on claim 15, recites as follows: “wherein topically applying said composition is effective to clear phlegm by expectoration.”  Claim 17 neither recites an active (manipulative) step nor further refines an active step introduced in claims 15 or 16.  Furthermore, claim 17 does not further define either the patient population recited in — or the composition administered in — claims 15 or 16.  Rather, claim 17 is focused solely on an intended beneficial result, i.e., “effective to clear phlegm by expectoration.”  Consequently, claim 17 fails to specify a further limitation of the subject matter of claims 15 or 16 and, therefore, does not comply with 35 U.S.C. 112(d).  
Claim 19, which depends directly on claim 16 and indirectly on claim 15, recites as follows: “wherein the topical application enables control of the cough by lowering cough frequency.”  Claim 19 neither recites an active (manipulative) step nor further refines an active step introduced in claims 15 or 16.  Furthermore, claim 19 does not further define either the patient population recited in — or the composition administered in — claims 15 or 16.  Rather, claim 19 is focused solely on an intended beneficial result, i.e., a reduction in cough frequency.  Consequently, claim 19 fails to specify a further limitation of the subject matter of claims 15 or 16 and, therefore, does not comply with 35 U.S.C. 112(d).  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, 11, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2015/0164924 A1) in view of Wei #2 (US 2015/0111852 A1).
Wei is directed to “di-isopropyl-phosphinoyl-alkanes as topical agents for the treatment of sensory discomfort” (title).  
Wei discloses that “certain di-isopropyl-phosphinoyl-alkanes as described herein (DIPA-5, DIPA-1-6, DIPA-1-7, DIPA-1-8, and DIPA-1-9, collectively referred to herein as ‘DIPA compounds’) that are useful, for example, in the treatment of disorders (e.g., diseases) including: sensory discomfort (e.g., caused by irritation, itch, or pain)” (para. [0003] (emphasis added)).  Table 4A of Wei, which follows paragraph [0034], identifies DIPA-1-9 as 1-di(isopropyl)-phosphinoyl-nonane, which is the compound recited in claims 1 and 15 of the present application. 
Wei further discloses that DIPA-1-9 can be topically administered as an aqueous solution (para. [0070]) to pharyngeal surfaces (para. [0062]) to treat discomfort from breathing obstruction caused by chronic obstructive pulmonary diseases (para. [0158]).  
However, Wei is silent as to whether the DIPA-1-9 aqueous solution can treat cough caused by chronic obstructive pulmonary diseases.  Consequently, Wei does not satisfy either of the independent claims of the present application (claims 1 and 15).  As explained below, the following reference compensates for this deficiency: Wei #2. 
Wei #2 is directed to methods of treating sensory discomfort by administering di-alkyl-phosphinoyl-alkanes (para. [0001]).  
Wei #2 teaches that a di-alkyl-phosphinoyl-alkane (DAPA) can be administered to the oropharyngeal surfaces to treat cough (abstract and paras. [0001], [0032], [0085], [0099], [0112]), as well as discomfort caused by inflammatory exudates in the airways or pharynx associated with an obstructive pulmonary disorder (para. [0103]).  The examiner notes that DAPAs are structural analogues of DIPAs.  MPEP § 2144.09(I) (“‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’”), quoting In re Payne, 606 F.2d 303, 313 (CCPA 1979).  
Before the effective filing date of the claimed invention, the teachings of Wei #2 would have motivated a person having ordinary skill in the art to modify Wei by topically administering the aqueous DIPA-1-9 solution to the oropharynx, in an effort to treat cough caused by chronic obstructive pulmonary diseases.  Furthermore, the examiner notes that “therapeutically effective amounts” (claims 1 and 15) of DIPA-1-9 are disclosed in paragraph [0088] of Wei.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  Therefore, claims 1, 3, 9, 14-17, and 19 are prima facie obvious.  
Regarding claims 7, 8, 11, 12 and 20, Wei discloses as follows: “In one embodiment, the composition is a liquid composition, and comprises the DIPA compound at a concentration of 1-5 mg/mL.  In one embodiment, the composition is a liquid composition, and comprises the DIPA compound at a concentration of 5-10 mg/mL.”  (Emphasis added) Para. [0042].  Both the foregoing concentration ranges are overlapped by the corresponding concentration ranges recited in claims 8 and 12, i.e., 1-15 mg/ml.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Furthermore, Wei discloses that “[a] preferred amount of the DIPA compound delivered at the site of application is 0.01 to 5 mg; for example, 0.1 to 5 mg” (para. [0088]).  As established  above, the concentration of DIPA-1-9 in a liquid formulation can range from 1-10 mg/mL (para. [0042]).  Thus, for example, if the desired dosage of 2.5 mg DIPA-1-9 is selected (midpoint), in combination with a concentration of 5.0 mg/mL (midpoint), the volume range recited in claims 7 and 20, i.e., “about 0.05 to 0.5 mL per unit dose” is satisfied.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”), cited in MPEP § 2144.05(II)(A) (routine optimization).  In further regard to claim 7, Wei #2 teaches that the base of the tongue and pharyngeal wall is a desirable target for drug delivery (para. [0177]).
Regarding claim 18, Wei discloses that the DIPA-1-9 liquid formulation can be administered in the form of drops (para. [0070]).  
Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 7-9, 11, 12, and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of Patent No. 11,406,649 (09 August 2022) in view of Wei (US 2015/0164924 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other, as explained hereinafter:  Claims 1, 3, 7-9, 11, 12, and 14-20 of the present application differ only marginally from the conflicting claims (the claims of the ’649 Patent).  For example, claim 1 of the present application is rendered prima facie obvious by conflicting claim 1, which is directed to the treatment of cough.  The base of the tongue (conflicting claim 1) is considered part of the oropharynx (present claim 1).  Claims 7-9, 11, 12, 18, and 20 of the present application each recite compositional limitations that are overlapped or otherwise rendered obvious by the conflicting dependent claims.  For example, compare present claims 7-9 to conflicting claims 2, 3, and 7.  The secondary reference (Wei) compensates for any deficiency in the conflicting claims by teaching that DIPA-1-9 can be administered to treat discomfort from breathing obstruction caused by chronic obstructive pulmonary disease (para. [0158]).  
Conclusion
Claims 1, 3, 7-9, 11, 12, and 14-20 are rejected.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
10 September 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611